NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



ALBINO CONTRERAS,                         )
                                          )
             Appellant,                   )
                                          )
v.                                        )    Case No. 2D17-4183
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed February 6, 2019.

Appeal from the Circuit Court for Polk
County; Neil A. Roddenbery, Judge.

Howard L. Dimmig, II, Public Defender,
and Steven L. Bolotin, Assistant Public
Defender, Bartow, for Appellant.

Ashley Brooke Moody, Attorney
General, Tallahassee, and Kiersten E.
Jensen, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.

             Affirmed.


LaROSE, C.J., and CASANUEVA and ROTHSTEIN-YOUAKIM, JJ., Concur.